SUPPLEMENT DATED MARCH 8, 2013 To the variable annuity prospectuses of: Allianz VisionSM Allianz VisionSMNew York Allianz ConnectionsSM Allianz Retirement ProSM Allianz Retirement ProSM New York Allianz Retirement AdvantageSM Allianz Retirement AdvantageSM New York Allianz High Five® Allianz High Five® L Allianz Alterity® Allianz Rewards® Valuemark® II ISSUED BY Allianz Life Insurance Company of North America or Allianz Life Insurance Company of New York and Allianz Life Variable Account B or Allianz Life of NY Variable Account C (collectively, “Allianz Life”) This supplement updates certain information contained in the prospectus and should be attached to the prospectus and retained for future reference. 1. At a meeting held December 5, 2012, the Board of Trustees of the Allianz Variable Insurance Products Trust and the Allianz Variable Insurance Products Fund of Funds Trust approved the mergers of the following Acquired Funds into the corresponding Acquiring Funds. Acquired Fund Acquiring Fund AZL® Allianz AGIC Opportunity Fund AZL® Oppenheimer Discovery Fund AZL MVP FusionSM Balanced Fund AZL FusionSM Balanced Fund AZL MVP FusionSM Moderate Fund AZL FusionSM Moderate Fund Completion of the mergers is subject to a number of conditions, including approval by shareholders of the Acquired Funds.It is currently anticipated that proxy materials regarding the merger will be distributed to shareholders of the Acquired Funds in the first quarter of 2013, and that a special meeting of shareholders to consider the mergers will be held in the second quarter of 2013.Subject to satisfaction of these and other conditions of the mergers, it is anticipated that the mergers will become effective as soon as practicable following shareholder approval. 2. On or about April 29, 2013, the following investment option name changes are effective. Name effective on or about April 29, 2013 Previous Name AZL MVP FusionSM Balanced Fund AZL FusionSM Balanced Fund AZL MVP FusionSM Conservative Fund AZL FusionSM Conservative Fund AZL MVP FusionSM Growth Fund AZL FusionSM Growth Fund AZL MVP FusionSM Moderate Fund AZL FusionSM Moderate Fund PRO-019-0512
